       Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------x
STACEY MERCER, an individual,

                 Plaintiff,                                     CASE NO.:

v.

RAMPART HOTEL VENTURES, LLC
a foreign limited liability company,

                  Defendant.
------------------------------------------------------------x

                                                COMPLAINT

        Plaintiff, STACEY MERCER (hereinafter “Plaintiff”), sues Defendant, RAMPART

HOTEL VENTURES, LLC, (hereinafter “Defendant”), for injunctive relief, attorneys’ fees, and

litigation costs, including but not limited to disbursements, court expenses, and other fees, pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA

Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive relief and

damages, pursuant to the New York State Human Rights Law, and the New York City Human

Rights Law, and alleges:

                                              INTRODUCTION

     1. Defendant owns and/or operates that certain hotel known as FRENCH QUARTER

SUITES, located in New Orleans, Louisiana, (the “Hotel”). The Hotel has a website located at

http://www.frenchquartersuites.com (the “Website”). The Hotel takes reservations through the

Website, and provides information to the public regarding available guestrooms, Hotel amenities,

and Hotel common areas.

     2. As of March 15, 2012, the Hotel was required to ensure that all of its reservation systems,

including its online reservation systems (a) identify and describe disabled accessible features of
      Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 2 of 15



the Hotel in detail; (b) identify and describe specific accessibility features of ADA compliant guest

rooms in detail; (c) permit disabled individuals to independently assess whether the Hotel common

areas and guestrooms meet their individual accessibility needs (by describing accessible and

inaccessible features); and (d) allow reservations to be taken for accessible guestrooms in the same

manner as for non-accessible guestrooms.1 Defendant has not complied. This lawsuit follows.

                                 JURISDICTION AND VENUE

    3. This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C.,

§§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

2201 and 2202).

    4. This Court has personal jurisdiction over Defendant in this action. Defendant owns or

operates the Hotel, which uses its financially interactive Website to do business (or to seek to do

business) with individuals in this District by taking (or seeking to take) reservations and payments

from such individuals, and which violated Plaintiff’s civil rights in this District as set forth more

fully below.

    5. Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial part of

the events or omissions giving rise to the claims here at issue occurred in this District; Plaintiff

encountered Defendant’s ADA violations in this District, and the injury to Plaintiff here at issue

occurred in this District.




1
  This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
requirements apply not only to the Website, but also to every online reservation system on which
reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
and others.
                                                 2
         Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 3 of 15



    6. This Court has supplemental jurisdiction over Plaintiff’s claims arising under New York

State law. 28 U.S.C.S. §1367(a).

                                             PARTIES

    7. At all times material hereto, Plaintiff, STACEY MERCER, was and is over the age of 18

years, sui juris, and a resident of New York, New York, which is located within this District.

    8. Plaintiff has at all material times suffered from a “qualified disability” under the ADA.

Because of a criminal act perpetrated against her, Plaintiff suffers from paraplegia, and therefore

uses a wheelchair.

    9. Defendant is a Louisiana limited liability company which conducts and/or seeks to conduct

business in the State of New York by its financially interactive website, through which it transacts

or seeks to transact business with individuals in this District.

                                  COUNT I
              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

    10. On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to provide a

clear and comprehensive national mandate for the elimination of discrimination against individuals

with disabilities and to provide clear, strong, consistent, enforceable standards addressing such

discrimination, invoking the sweep of congressional authority in order to address the major areas

of discrimination faced day-to-day by people with disabilities to ensure that the Federal

government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. § 12101(b)(l)

- (4).

    11. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the Department

of Justice, Office of the Attorney General (“DOJ”), published revised regulations for Title III of

the Americans With Disabilities Act of 1990. Public accommodations, including places of lodging

were required to conform to these revised regulations on or before March 15, 2012.

                                                  3
      Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 4 of 15



   12. On March 15, 2012, the revised regulations implementing Title III of the ADA took effect,

imposing significant new obligations on inns, motels, hotels and other “places of lodging.” 28

C.F.R. §36.302(e)(l) provides that:

               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –

                      (i)     Modify its policies, practices, or procedures to
                              ensure that individuals with disabilities can make
                              reservations for accessible guest rooms during the
                              same hours and in the same manner as individuals
                              who do not need accessible rooms;

                      (ii)    Identify and describe accessible features in the hotels
                              and guest rooms offered through its reservations
                              service in enough detail to reasonably permit
                              individuals with disabilities to assess independently
                              whether a given hotel or guest room meets his or her
                              accessibility needs;

                      (iii)   Ensure that accessible guest rooms are held for use
                              by individuals with disabilities until all other guest
                              rooms of that type have been rented and the
                              accessible room requested is the only remaining
                              room of that type;

                      (iv)    Reserve, upon request, accessible guest rooms or
                              specific types of guest rooms and ensure that the
                              guest rooms requested are blocked and removed
                              from all reservations systems; and

                      (v)     Guarantee that the specific accessible guest room
                              reserved through its reservations service is held for
                              the reserving customer, regardless of whether a
                              specific room is held in response to reservations
                              made by others.

   13. In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,



                                                 4
      Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 5 of 15



immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.

   14. Hotels (and motels) are required to identify and describe all accessible features in the hotel

and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities receive

information they need to benefit from the services offered by the place of lodging.” 28 C.F.R. Part

36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as “accessible”

does not ensure necessarily that the room complies with all of the 1991 Standards.” 28 C.F.R. Part

36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

   15. In addition,

               hotel rooms that are in full compliance with current standards may
               differ, and individuals with disabilities must be able to ascertain
               which features – in new and existing facilities – are included in the
               hotel’s accessible guest rooms. For example, under certain
               circumstances, an accessible hotel bathroom may meet accessibility
               requirements with either a bathtub or a roll in shower. The presence
               or absence of particular accessible features such as these may mean
               the difference between a room that is usable by a particular person
               with a disability and one that is not.

28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

features that may (or may not) be offered within a particular room.

   16. For hotels in buildings constructed after the effective date of the 1991 Standards, it is

sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible guestroom,

to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.

   17. However, for hotels in buildings constructed prior to the 1991 Standards, information

about the hotel should include, at a minimum



                                                 5
      Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 6 of 15



               information about accessible entrances to the hotel, the path of travel
               to guest check-in and other essential services, and the accessible
               route to the accessible room or rooms. In addition to the room
               information described above, these hotels should provide
               information about important features that do not comply with the
               1991 Standards. For example, if the door to the “accessible” room
               or bathroom is narrower than required, this information should be
               included (e.g., door to guest room measures 30 inches clear).
               [emphasis added].

28 C.F.R. Part 36, Appx. A.

   18. The Hotel is a place of public accommodation that owns and/or leases and operates a place

of lodging pursuant to the ADA.

   19. The Website (and all other online reservation platforms used by the Hotel) allow

reservations for the Hotel to be taken online. The Defendant has control over information provided

to the public about the Hotel through the Website and/or other online platforms.

   20. Prior to filing this lawsuit, in contemplation of a vacation in New Orleans, Plaintiff visited

the Website to learn about accessible features of the Hotel, and to independently assess whether

the Hotel is accessible to her, and whether she could independently reserve an accessible room at

the Hotel, in the same manner as those seeking to reserve non-accessible rooms. Upon her visit,

Plaintiff discovered that the Website does not comply with the ADA and ADAAG.

   21. The Website homepage says nothing about accessible rooms or ADA compliance. There

is no Accessibility Statement. The Website apparently services two hotels: French Quarter Suites

and New Orleans Courtyard. Some information and webpages are specific to each hotel but refer

to the other hotel for certain things. Clinking on the French Quarter Suites box takes you to a

webpage describing the Hotel property as offering “One and Two Bedroom Suites.” No comment

or discussion is made as to the Hotel’s ADA compliance. There is a link “View Our Amenities”

that goes to another webpage titled Suites Amenities and lists 13 bullet points of included



                                                 6
      Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 7 of 15



amenities. However, again, none relate to ADA compliance or accessible features at the Hotel.

The Suites and Guest Rooms webpage lists the accommodations as One Bedroom Deluxe Suite,

Two Bedroom Suites and Two Bedroom Deluxe. There is a narrative of the features for each, but

no reference to any accessible features. Neither is any room designated an accessible room.

Reservations are made by checking availability for the dates of stay. At this point, you are

transferred to a third-party website for processing. Once you enter your stay information, a list of

room options (including unavailable) with rates are provided. There is a “View Room Details and

Enhancements” link for each room that provides additional information via text, pictures and icons.

But again, no information is provided as to accessibility or ADA compliance. At no point does

the website provide information on accessible features so that a disabled person can assess if they

can access the property.

    22. The Website has no accessibility information concerning common areas and amenities.

The Website does not indicate that the Hotel is in full compliance with all 1991 Standards, or, in

the alternative:

            a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if

                   not, the ways in which it does not comply, so that Plaintiff and other similarly

                   situated can evaluate whether it is accessible to them;

            b. Whether the registration desk at the Hotel complies with the 1991 Standards, and

                   if not, the ways in which it does not comply, so that Plaintiff and other similarly

                   situated can evaluate whether it is accessible to them;

            c. Whether restaurant or other food service areas at the Hotel comply with the 1991

                   Standards, and if not, the ways in which they do not comply, so that Plaintiff and

                   other similarly situated can evaluate whether it is accessible to them;



                                                     7
Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 8 of 15



   d. Whether any parking facilities, lots, or other parking accommodations at the Hotel

      comply with the 1991 Standards, and if not, the ways in which they do not comply,

      so that Plaintiff and other similarly situated can evaluate whether it is accessible to

      them;

   e. Whether the swimming pool (if any) complies with the 1991 Standards, and if not,

      the ways in which it does not comply, so that Plaintiff and other similarly situated

      can evaluate whether it is accessible to them;

   f. Whether the business center complies with the 1991 Standards, and if not, the ways

      in which it does not comply, so that Plaintiff and other similarly situated can

      evaluate whether it is accessible to them;

   g. Whether the meeting/ballroom areas comply with the 1991 Standards, and if not,

      the ways in which they do not comply, so that Plaintiff and other similarly situated

      can evaluate whether it is accessible to them;

   h. Whether the route from the public entrance to the registration desk is accessible in

      compliance with the 1991 Standards, and if not, the ways in which it does not

      comply, so that Plaintiff and other similarly situated can evaluate whether it is

      accessible to them;

   i. Whether the route from the registration desk to the accessible rooms is accessible

      in compliance with the 1991 Standards, and if not, the ways in which it does not

      comply, so that Plaintiff and other similarly situated can evaluate whether it is

      accessible to them;

   j. Whether the route from the public entrance to the business center is accessible in

      compliance with the 1991 Standards, and if not, the ways in which it does not



                                        8
Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 9 of 15



      comply, so that Plaintiff and other similarly situated can evaluate whether it is

      accessible to them;

   k. Whether the route from the accessible guestrooms to the business center is

      accessible in compliance with the 1991 Standards, and if not, the ways in which it

      does not comply, so that Plaintiff and other similarly situated can evaluate whether

      it is accessible to them;

   l. Whether the route from the public entrance to the pool (if any) is accessible in

      compliance with the 1991 Standards, and if not, the ways in which it does not

      comply, so that Plaintiff and other similarly situated can evaluate whether it is

      accessible to them;

   m. Whether the route from the accessible guestrooms to the pool (if any) is accessible

      in compliance with the 1991 Standards, and if not, the ways in which it does not

      comply, so that Plaintiff and other similarly situated can evaluate whether it is

      accessible to them;

   n. Whether the route from the public entrance to the fitness center is accessible in

      compliance with the 1991 Standards, and if not, the ways in which it does not

      comply, so that Plaintiff and other similarly situated can evaluate whether it is

      accessible to them;

   o. Whether the route from the accessible guestrooms to the fitness center is accessible

      in compliance with the 1991 Standards, and if not, the ways in which it does not

      comply, so that Plaintiff and other similarly situated can evaluate whether it is

      accessible to them;




                                        9
     Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 10 of 15



           p. Whether the route from the public entrance to the restaurant or food service areas

               is accessible in compliance with the 1991 Standards, and if not, the ways in which

               it does not comply, so that Plaintiff and other similarly situated can evaluate

               whether it is accessible to them;

           q. Whether the route from the accessible guestrooms to the restaurant or food service

               areas is accessible in compliance with the 1991 Standards, and if not, the ways in

               which it does not comply, so that Plaintiff and other similarly situated can evaluate

               whether it is accessible to them;

           r. Whether the route from the public entrance to the conference/ballroom space is

               accessible in compliance with the 1991 Standards, and if not, the ways in which it

               does not comply, so that Plaintiff and other similarly situated can evaluate whether

               it is accessible to them;

           s. Whether the route from the accessible guestrooms to the meeting/ballroom space is

               accessible in compliance with the 1991 Standards, and if not, the ways in which it

               does not comply, so that Plaintiff and other similarly situated can evaluate whether

               it is accessible to them.

   23. This is not intended to be an exclusive list, and Plaintiff also brings this action to remediate

all violations of the ADAAG found to exist upon the Website, and upon all online reservation

platforms used by the Hotel.

   24. In addition to the list above, upon information and belief, Defendant may not effectively

(i) ensure that accessible guest rooms are held for use by individuals with disabilities until all other

guest rooms of that type have been rented and the accessible room requested is the only remaining

room of that type; (ii) reserve, upon request, accessible guest rooms or specific types of guest



                                                   10
     Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 11 of 15



rooms and ensure that the guest rooms requested are blocked and removed from all reservations

systems; or (iii) guarantee that the specific accessible guest room reserved through its reservations

service is held for the reserving customer, regardless of whether a specific room is held in response

to reservations made by others. Discovery is required on these issues.

   25. Plaintiff will visit the Website again, upon the Defendant’s compliance with the laws and

regulations specified herein, in order learn about the accessible (and inaccessible) features, learn

about the accessible (and inaccessible) features of guestrooms, assess the extent to which the hotels

meet each of their specific accessibility needs, and determine whether they can reserve an

accessible guestroom. Plaintiff often travels to North Carolina by car to visit family and has

occasion to stay at hotels along during her trip. She also takes road trips from North Carolina to

the surround cities and states.

   26. Defendant has discriminated against Plaintiff and all other mobility-impaired individuals

by denying full and equal access to and enjoyment of the goods, services, facilities, privileges,

advantages and accommodations offered on the Websites, due to the continuing ADA and

ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website (and

other online reservation platforms, as applicable) into compliance with the ADAAG revisions, but

has failed or refused to do so.

   27. Modifying the Website (and other online reservation platforms, as applicable) to comply

with the ADA and ADAAG is accomplishable without undue burden or expense and is readily

achievable. But in any event, upon information and belief, the Website has been altered, updated,

and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

   28. Defendant will continue to discriminate against Plaintiff and all other disabled individuals

who access the Website (and other online reservation platforms, as applicable) unless and until



                                                 11
       Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 12 of 15



Defendant modifies the Website (and other online reservation platforms, as applicable) to set forth

all required information, as set forth above.

      29. Plaintiff is without an adequate remedy at law and is suffering irreparable harm, and

Plaintiff reasonably anticipates that she will continue to suffer this harm unless and until Defendant

is required to correct the ADA violations found upon the Websites (and other online reservation

platforms, as applicable), and to maintain the Websites (and other online reservation platforms, as

applicable), inclusive of the online reservation system, and accompanying policies and procedures,

in a manner that is consistent with and compliant with ADA and ADAAG requirements.

      30. Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief to

Plaintiff including an Order that compels Defendant to enact policies that are consistent with the

ADA and its remedial purposes, and to alter and maintain its Website (and other online reservation

platforms, as applicable), and all online reservation systems, in accordance with the requirements

set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

                                 COUNT II
            VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

      31. Plaintiff re-avers the allegations set forth above as though fully set forth herein.

      32. The New York State Human Rights Law provides:

                 It shall be an unlawful discriminatory practice for any person, being
                 the owner, lessee, proprietor, manager, superintendent, agent or
                 employee of any place of public accommodation…. because of the
                 … disability … of any person, directly or indirectly, to refuse,
                 withhold from or deny to such person any of the accommodations,
                 advantages, facilities or privileges thereof … to the effect that any
                 of the accommodations, advantages, facilities and privileges of any
                 such place shall be refused, withheld from or denied to any person
                 on account of … disability … 2



2
    NYS Exec. Law § 296 (2)(a).

                                                    12
       Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 13 of 15



33. The Website (and other online reservation platforms, as applicable) is a gateway to, and a part

     of, the Hotel, which is a place of public accommodation as defined by the New York State

     Human Rights Law.

34. By maintaining barriers that discriminate against people with disabilities through the actions

     described above, Defendant has, directly or indirectly, refused, withheld, and/or denied to

     Plaintiff, because of disability, accommodations, advantages, facilities or privileges of the

     Hotel. The failure by Defendant to act to identify and remove these barriers, which have been

     illegal since March 15, 2012, can be construed as “negligence per se.”

35. Plaintiff has been damaged and will continue to be damaged by this discrimination as more

     fully set forth above and, in addition to injunctive relief, seek judgment pursuant to N.Y. Exec.

     Law §297, including damages pursuant to §297(9) thereof.

                                COUNT III
            VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

36. Plaintiff re-avers the allegations set forth above as though fully set forth herein.

37. The New York City Human Rights Law provides:

                It shall be an unlawful discriminatory practice for any person, being
                the owner, lessee, proprietor, manager, superintendent, agent or
                employee of any place or provider of public accommodation
                because of the actual or perceived…disability…of any person,
                directly or indirectly, to refuse, withhold from or deny to such
                person any of the accommodations, advantages, facilities or
                privileges thereof…to the effect that any of the accommodations,
                advantages, facilities and privileges of any such place or provider
                shall be refused, withheld from or denied to any person on account
                of …disability…3




3
    NYC Admin Code § 8-107(4)(a)
                                                  13
     Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 14 of 15



38. Defendant is in violation of the New York City Human Rights Law by denying the Plaintiff

   full access to all the accommodations, benefits, and services, available appurtenant to the

   Hotel, as described above.

39. Plaintiff has been damaged and will continue to be damaged by this discrimination as more

   fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to the New

   York City Human Rights Law, and all relief provided for thereunder.

       WHEREFORE, Plaintiff, STACEY MERCER, respectfully requests that this Court enter

judgment in her favor, and against Defendant, as follows:

           a. A declaration that the Website (and other online reservation platforms, as
              applicable) is owned, leased, operated, and/or controlled by Defendant is in
              violation of the ADA, NYSHRL, and/or NYCHRL;

           b. Temporary and permanent injunctive relief enjoining Defendant from continuing
              its discriminatory practices, including the requirement that Defendant permanently
              implement policies, practices, procedures, including online content, consistent with
              the mandates of the 2010 ADAAG Standards on its Website (and other online
              reservation platforms, as applicable);

           c. Temporary and permanent injunctive relief enjoining Defendant from maintaining
              or controlling content on any website through which it is offering online
              reservations for any hotel that it owns or operates, unless such website and online
              reservation system fully comply with 28 C.F.R. §36.302(e)(l);

           d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses
              associated with this action, in favor of Plaintiff;

           e. An award of compensatory damages deemed just and appropriate pursuant to
              NYSHRL and NYCHRL, to Plaintiff; and

           f. Such other and further relief as this Court deems just, necessary and appropriate
              under the circumstances.

       DATED this 22nd day of April, 2019.




                                               14
Case 1:19-cv-03551-PAE-GWG Document 1 Filed 04/22/19 Page 15 of 15



                                      Respectfully Submitted,

                                      LAW OFFICES OF NOLAN KLEIN
                                      Attorneys for Plaintiff
                                      One East Broward Blvd., Ste. 1500
                                      Ft; Lauderdale, FL 33301
                                      PH: (954) 745-0588
                                      www.nklegal.com

                                By:     /s/ Hector Ramirez
                                      HECTOR RAMIREZ, ESQUIRE
                                      (HR3270)
                                      ramirez@nklegal.com




                                15
